Case 2:19-cv-01556-JDC-KK Document 1 Filed 12/05/19 Page 1 of 8 PageID #: 1



                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION

  KENNETH MILLER AND
  SHRONDA MILLER,

  PLAINTIFFS,

  vs.                                                   CIVIL ACTION NO. 2:19-cv-1556
                                                        JUDGE_________________________

  SOUTHERN FIDELITY
  INSURANCE COMPANY,

  DEFENDANT.

                         PLAINTIFFS’ ORIGINAL COMPLAINT
                              JURY TRIAL DEMANDED

         COME NOW, KENNETH MILLER AND SHRONDA MILLER (hereinafter,

  referred to as Plaintiffs), and file this, their Original Complaint, and for causes of action

  against SOUTHERN FIDELITY INSURANCE COMPANY (hereinafter, referred to as

  “Defendant”), would show unto the Court and the jury the following:

                         PARTIES AND SERVICE OF PROCESS

         1.      Plaintiffs KENNETH MILLER AND SHRONDA MILLER own the

  property located at 212 Coffee Street, DeQuincy, Louisiana 70633 that is the subject of

  this lawsuit and is situated in Calcasieu Parish, Louisiana.

         2.      Defendant, SOUTHERN FIDELITY INSURANCE COMPANY is a

  foreign insurance company licensed to transact insurance in the State of Louisiana with

  its principal place of business located in Tallahassee, Florida. Defendant may be served

  with personal service by a process server, by serving its Agent for Service, Louisiana

  Secretary of State, 8585 Archives Avenue, Baton Rouge, Louisiana 70809.




                                                1
Case 2:19-cv-01556-JDC-KK Document 1 Filed 12/05/19 Page 2 of 8 PageID #: 2



                                 STATUTORY AUTHORITY

          3.      This suit also brought in part, under the Louisiana Revised Statutes,

  Sections 22:1892 and 22:1973.

                                        JURISDICTION

          4.      This Honorable Court maintains subject matter jurisdiction over this

  matter, pursuant to 28 U.S.C. § 1332, based on complete diversity of citizenship between

  the parties. The amount in controversy exceeds the minimum jurisdictional limits.

                                              VENUE

          5.      This Honorable Court maintains venue under 28 U.S.C. § 1391(b)(2),

  being the judicial district of the location of the property that is the subject of this action.

                                              FACTS

          6.      This lawsuit arises out of the following transactions, acts, omissions,

  and/or events. On or about December 20, 2017, Plaintiffs’ property sustained damages as

  a result of tornado that struck the area.

          7.      Plaintiffs submitted a claim to Defendant, SOUTHERN FIDELITY,

  pursuant to the contract of insurance, for damages to the property as a result of the

  tornado and asked Defendant, SOUTHERN FIDELITY to honor its contractual

  obligations and cover the cost of repairs to the property.

          8.      Defendant, SOUTHERN FIDELITY, accepted the Plaintiffs’ claim and

  assigned a claim number of 170100022401.

          9.      Defendant, SOUTHERN FIDELITY appointed independent adjusting

  firm, MD Claims Group, to investigate and evaluate the claim. On or about December 21,

  2017, Kevin Wilder inspected Plaintiffs’ damaged property.




                                                  2
Case 2:19-cv-01556-JDC-KK Document 1 Filed 12/05/19 Page 3 of 8 PageID #: 3



         10.      Plaintiff then hired Stevephen Lott of Integrity Claims Services, LLC to

  inspect the property for damages from the tornado, properly investigate and evaluate the

  claim and communicate with Defendant and its representatives regarding the claim.

         11.      Even though the property had sustained extensive damages from the

  storm, Mr. Wilder ignored tornado created damages to Plaintiffs’ property.           Wilder

  completed a result oriented, unreasonable inspection, failed to document all the covered

  wind damages to the property, ignored facts supporting coverage and improperly denied

  Plaintiffs’ damages.

         12.      Plaintiffs did not agree with Mr. Wilder’s assessment of the damages to

  the property.

         13.      Stevephen Lott determined that Plaintiffs’ property damages were grossly

  undervalued by Mr. Wilder and Defendant SOUTHERN FIDELITY. Stevephen Lott of

  Integrity Claims Services, LLC inspected the property and determined that there was

  wind damage to the property that in the amount of $224,190.85.

         14.      Defendant, SOUTHERN FIDELITY relied upon Mr. Wilder’s inaccurate

  and unreasonable reports to deny the Plaintiffs’ damages.

         15.      To date Plaintiffs have yet to receive full payment on its tornado claim.

         16.      Defendant, SOUTHERN FIDELITY ignored the information provided by

  the Plaintiffs and their public adjuster. Instead, Defendant, SOUTHERN FIDELITY

  chose simply to only rely on the portions of its adjuster’s, consultant’s, and vendors’

  reports which supported the results-oriented investigation and coverage decisions

  supporting denial of Plaintiffs’ claim.




                                                3
Case 2:19-cv-01556-JDC-KK Document 1 Filed 12/05/19 Page 4 of 8 PageID #: 4



         17.     Defendant, SOUTHERN FIDELITY failed to perform its contractual

  obligation to compensate Plaintiffs under the terms of the Policy.

        CAUSES OF ACTION AGAINST DEFENDANT, CHURCH MUTUAL -
                    COUNT I - BREACH OF CONTRACT

         18.     Each of the foregoing paragraphs is incorporated by reference in the

  following.

         19.     Plaintiffs and Defendant SOUTHERN FIDELITY executed a valid and

  enforceable written insurance contract providing insurance coverage to the insured

  location at 212 Coffee Street, DeQuincy, Louisiana 70633. The policy provides coverage

  for the peril of wind such as those sustained during the tornado, among other perils.

         20.     All damages and loss to the Plaintiffs’ property were caused by the direct

  result of a peril for which Defendant SOUTHERN FIDELITY insured the Plaintiffs,

  pursuant to the policy herein, specifically, the peril of wind.

         21.     Defendant, SOUTHERN FIDELITY sold the subject insurance policy to

  Plaintiffs insuring the subject insured property in its “as is” condition.

         22.     Plaintiffs suffered a significant loss with respect to the property at issue

  and additional expenses as a result of the high winds that occurred during the tornado.

         23.     Plaintiffs submitted a claim to Defendant, SOUTHERN FIDELITY

  pursuant to the contract of insurance for damages as a result of high winds that occurred

  during the tornado.

         24.     Plaintiffs provided Defendant, SOUTHERN FIDELITY, with proper

  notice of damage to the exterior and interior of the subject insured property.




                                                 4
Case 2:19-cv-01556-JDC-KK Document 1 Filed 12/05/19 Page 5 of 8 PageID #: 5



          25.       Defendant, SOUTHERN FIDELITY ignored the information provided by

  the public adjuster and other information provided by Plaintiffs that supported coverage

  of Plaintiffs’ damage and chose to rely solely on its own consultants.

          26.       Defendant, SOUTHERN FIDELITY by and through its adjusters and

  representatives have failed to properly evaluate the damages resulting from the covered

  cause of loss.

          27.       Defendant, SOUTHERN FIDELITY by and through its adjusters and

  representatives failed to retain the appropriate experts and/or consultants to evaluate the

  tornado damages to the subject property.

          28.       As of this date Defendant, SOUTHERN FIDELITY by and through its

  adjusters and representatives have failed to fully pay for the tornado damages to

  Plaintiffs’ property.

          29.       Plaintiffs have attempted on numerous occasions to obtain full and

  complete payment for covered losses pursuant to the insurance policy.

          30.       Defendant, SOUTHERN FIDELITY, acting through its agents, servants,

  representatives and employees has failed to properly investigate, evaluate and adjust

  Plaintiffs’ claim for benefits in good faith and has further failed to deal fairly with

  Plaintiffs.

          31.       Defendant, SOUTHERN FIDELITY has failed and refused to evaluate the

  information and surrounding facts regarding Plaintiffs’ covered claim, choosing instead

  to hide behind palpably incorrect assumptions and conclusions of its agents, employees

  or consultants.




                                               5
Case 2:19-cv-01556-JDC-KK Document 1 Filed 12/05/19 Page 6 of 8 PageID #: 6



         32.     As of this date Defendant, SOUTHERN FIDELITY continues to be in

  breach of the contract.

         33.     Defendant, SOUTHERN FIDELITY ignored the information provided by

  Plaintiffs and their public adjuster during the handling of the claim and failed to make

  sufficient payment to indemnify Plaintiffs for the full amount of the covered damages.

         34.     The mishandling of Plaintiffs’ claim caused a delay in Plaintiffs’ ability to

  fully repair the Property, resulting in additional damages.

                    COUNT II - La. R.S. Sections 22:1892 and 22:1973

         35.     Each of the foregoing paragraphs is incorporated by reference here fully.

         36.     Defendant SOUTHERN FIDELITY’s choice to deny and withhold

  insurance claim payment for Plaintiffs’ insured losses remains arbitrary, capricious

  and/or without probable cause.

         37.     Defendant SOUTHERN FIDELITY’s choice to deny and withhold prompt

  and full insurance claim payment for Plaintiffs’ insured losses remains arbitrary,

  capricious and/or without probable cause.

         38.     Defendant SOUTHERN FIDELITY’s choice not to conduct a full, fair and

  prompt investigation and adjustment regarding Plaintiffs’ covered losses remains

  arbitrary, capricious and/or without probable cause.

         39.     Defendant SOUTHERN FIDELITY’s choices make Plaintiffs entitled to

  recover the penalties and damages as described in La. R.S. 22:1892 and La. R.S. 1973, in

  addition to reasonable attorney fees.




                                               6
Case 2:19-cv-01556-JDC-KK Document 1 Filed 12/05/19 Page 7 of 8 PageID #: 7



                                DAMAGES AND PRAYER

         40.     WHEREFORE,           PREMISES       CONSIDERED,          Plaintiffs   herein,

  complain of Defendant SOUTHERN FIDELITY’s acts and omissions and pray that,

  Defendant be cited to appear and answer and that upon a final trial on the merits,

  Plaintiffs recover from Defendant the following:

         41.     The Court enter judgment for Plaintiffs and against Defendant

  SOUTHERN FIDELITY;

         42.     The Court enter judgment Defendant SOUTHERN FIDELITY reimburses

  Plaintiff for any emergency and temporary repair expenses;

         43.     The Court enter judgment Defendant SOUTHERN FIDELITY pay

  Plaintiffs for consequential damages resulting from Defendant SOUTHERN FIDELITY’s

  choice to breach the insurance policy contract.

         44.     The Court enter judgment Defendant SOUTHERN FIDELITY pay

  Plaintiffs the applicable penalty under La. R.S. 22:1892 and La. R.S. 1973, along with all

  attorney fees and litigation expenses.

         45.     Additional and further relief this Court deems just and equitable.

                                      JURY DEMAND

         46.     Plaintiffs respectfully demand a trial by jury.




                                               7
Case 2:19-cv-01556-JDC-KK Document 1 Filed 12/05/19 Page 8 of 8 PageID #: 8



                                     Respectfully submitted,

                                     PANDIT LAW FIRM, L.L.C.


                                     BY: /s/ Rajan Pandit
                                     RAJAN PANDIT, Bar No. 32215
                                     JESSIE B. CALLAHAN, Bar No. 38153
                                     701 Poydras Street, Suite 3950
                                     New Orleans, LA 70139
                                     Telephone: (504) 313-3800
                                     Facsimile:    (504) 313-3820

                                     ATTORNEYS FOR PLAINTIFFS
                                     KENNETH MILLER AND
                                     SHRONDA MILLER




                                     8
